IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                     FILED
                                                                    October 4, 2007

                                 No. 06-30168                  Charles R. Fulbruge III
                                                                       Clerk

WALTER RICHARD HOUSE, JR.

                              Plaintiffs - Counter-Defendants - Appellees
v.

AMERICAN UNITED LIFE INSURANCE COMPANY

                              Defendant - Appellant - Cross-Appellee



                 Appeal from the United States District Court for
                 the Eastern District of Louisiana, New Orleans


                  ON SUGGESTION FOR REHEARING
                     AND REHEARING EN BANC


Before REAVLEY, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:
     Treating the suggestion for rehearing en banc as a petition for panel
rehearing, it is ordered that the petition for panel rehearing is DENIED. No
member of the panel nor Judge in regular active service of this Court having
requested that the Court be polled on rehearing en banc (Federal Rules of
Appellate Procedure and Local Rule 35), the suggestion for Rehearing En Banc
is DENIED.
                                       No. 06-30168

       In his petition, House contends, among other things, that we erred when we concluded

that the benefits American United Life Insurance Co. was required to pay him for his partial

disability terminated in February 2002 when the policy was terminated. See House v. Am.

United Life Ins. Co., ___ F.3d ___, 2007 WL 2473310, at *9 (5th Cir. Sept. 4, 2007). House

argues that we should have examined his claim under LA. STAT. § 22:215(A)(1)(d), which

covers group health insurance policies specifically, instead of examining his claim under §

22:213(B)(7), which covers insurance policies generally. The result is the same, however,

under either section because the termination of the insurance policy did not prejudice any

benefits House had accrued under the policy. Compare LA. STAT. § 22:215(A)(1)(d) (noting

that the “modification, amendment, or cancellation” of a group health insurance policy “shall

be without prejudice to any claim for benefits accrued” and noting that benefits accrued

“shall be as defined and limited by the terms of the policy”) with § 22:213(B)(7) (noting that

the “cancellation” of the policy “shall be without prejudice to any claim for benefits accrued”

and noting that benefits accrued “shall be as defined and limited by the terms of the policy”).

The only benefit House accrued under the policy was the right to receive payment for his

partial disability until the policy was terminated. Thus, once the policy was terminated in

February 2002, by the policy’s terms, House was no longer entitled to payment for his partial

disability. Accordingly, the termination of the policy did not prejudice any benefit House

had accrued.




                                              2
                                     No. 06-30168




DENNIS, Circuit Judge, dissenting from the denial of panel rehearing:



I respectfully dissent from the refusal to rehear this case for the reasons assigned in my

dissenting opinion.




                                            3